DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 2/18/2022 are as follows:
	Claims 1-11 and 13-20 are canceled,
	Claim 12 is amended,
	Claims 21-30 are new,
	Claims 12 and 21-30 are currently pending. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 12 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “the tube is clad but uncoated with powder paste” in lines 16-17, which fails to comply with the written description requirement as this a negative limitation which does not have basis in the original disclosure, see MPEP 2173.05(i). 
Claims 21-30 are rejected to based on their dependency on claim 12. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 21-25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 21 and 22 recite “a standard aluminum brazing flux” in lines 2 and 11, respectively, which is indefinite as it is unclear what constitutes a standard aluminum brazing flux (emphasis added). For examining purposes the limitation will be examined under its merits. 
b.	Claim 23-25 recites “the process” in line 2, which lacks antecedent basis. For examining purposes the limitation will be interpreted as referring to the steps discussed in claim 12.
c.	Claims 21-30 are rejected to based on their dependency on claim 12.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 12 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (U.S. Patent No. 3,780,799, previously cited) in view of Sunada (Japanese Patent Publication JP2012189235A, previously cited) in further view of Lee et al. (U.S. Patent Publication No. 2015/0101362, “Lee”) and further in view of Cottone et al. (U.S. Patent No. 5,042,574, “Cottone”). 

Regarding Claim 12, Pasternak discloses a method of producing a heat exchanger (figs 1-4), the method comprising: 
providing fins (4) having dogbone-shaped slots (10) formed therethrough, each of the fins having a longitudinal length and longitudinal edges that are perpendicular to the airflow direction (see annotated fig 2 below), each of the dogbone-shape slots being aligned parallel to the longitudinal length of the fin and defining one or more circular portions (13, 14) interconnected with and intersected by a rectilinear portion (15) that has a width that is narrower than a diameter of the circular portions (fig 5), each of the circular portions having an incomplete circular perimeter and a collar (30) bordering the incomplete circular perimeter, 
forming at least one tube (2) having reverse bends (21) and at least two parallel tube runs (20) to define a serpentine coil; 
assembling the fins and the tube such that the tube traverses back and forth through the slots formed in the fins, the tubes pushed through the dogbone-shaped slots, the assembling of the fins and the tube including inserting each of the reverse bends through a corresponding one of the dogbone-shaped slots (fig 1). 

    PNG
    media_image1.png
    737
    510
    media_image1.png
    Greyscale

However, Pasternak does not explicitly disclose the fins having surface enhancements arranged on each of the fins to be perpendicular to the airflow direction, located between the dogbone-shaped slots of the fins and at least one of one of the longitudinal edges of the fins, and located along and parallel to the rectilinear portions of the dogbone-shaped slots. Sunada, however, discloses a heat exchanger wherein surface enhancements (5a) arranged on each of the fins to be perpendicular to the airflow direction, are located between the dogbone-shaped slots (4) thereof and located along the rectilinear portions (4a) of the dogbone-shaped slots. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak to provide the corrugations (created by ridgelines 5a) of Sunada in order to increase the surface area of the fins and thus improve the heat exchange efficiency of the heat exchanger, this would result in the surface enchantments being parallel to the rectilinear portions.
Pasternak, as modified, does not explicitly disclose the tube being clad but uncoated with powder paste, wherein there is a radial clearance of 0.05 to 0.1 mm between the collars of the dogbone-shaped slots and the tube providing enough room for the tube to clear the collars of the dogbone-shaped slots while providing enough room for brazing; performing a brazing operation on the fins and the tube such that a braze material clad on the tubes melts in contact with the fin collars and the collars of the dogbone-shaped slots are metallurgically joined to corresponding portions of the tube with brazed joints formed by the braze material. Lee, however, discloses a method for producing a heat exchanger wherein a tube (12, fig 5) being clad (15) but uncoated with powder paste (¶0032), wherein there is a radial clearance between the collars of the dogbone-shaped slots and the tube providing enough room for the tube to clear the collars of the dogbone-shaped slots while providing enough room for brazing (¶0031); performing a brazing operation on the fins and the tube such that a braze material clad on the tubes melts in contact with the fin collars (18) and the collars of the slots are metallurgically joined to corresponding portions of the tube with brazed joints formed by the braze material (¶0031). Lee teaches that this process provides a reliable joint between the tube and the fins (¶0007-0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the joining process of Lee in order to improve the reliability of the heat exchanger. 
Lee does not explicitly disclose wherein the clearance of 0.05 to 0.1 mm. Rather, Lee teaches a clearance of 2 to 30µm (¶0022). However, since Lee teaches providing a clearance, the exact range of the clearance is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that if the clearance is too small it becomes difficult to insert the tube and if the clearance is too large the tube will not join effectively with the fins (see ¶0022 of Lee). It would not have been inventive to determine the optimal clearance range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Pasternak to have a clearance of 0.05 to 0.1 mm. 
Pasternak, as modified, does not explicitly disclose coating the assembled heat exchanger with a brazing flux. However, it is old and well known in the art of brazing to provide brazing flux in order to remove oxides and provide quality brazing joints. For example, Cottone teaches a method of producing a heat exchanger wherein as assembled heat exchanger is coated with a brazing flux (col 4, lines 5-9). Therefore it would have been obvious to a person of ordinary skill in the art for Pasternak, as modified, to provide a brazing flux coating in order to ensure a high quality joint. 

Regarding claim 21, the combination of Pasternak, Sunada, Lee, and Cottone discloses all previous claim limitations. Pastenak, as modified, further discloses wherein the brazing operation is coating the fins and the tube with a standard aluminum brazing flux (col 4, lines 17-21, Cottone), allowing the brazing flux to penetrate and coat surfaces of the tubes and fins within the areas of contact between the tubes and the fin collars (as this is how the flux ensures a good brazing joint).

Regarding claim 22, the combination of Pasternak, Sunada, Lee, and Cottone discloses all previous claim limitations. Pasternak, as modified, further discloses prior to the brazing operation is coating the assembled heat exchanger fins and the tubes with a standard aluminum brazing flux (col 4, lines 17-21, Cottone), allowing the brazing flux to penetrate and coat surfaces of the tubes and fins within the areas of contact between the tubes and the fin collars (as this is how the flux ensures a good brazing joint), allowing stacking of the fins to increase fin densities without the fins telescoping into each other (such as taught by Pasternak) so flux could penetrate to the required areas to provide a good braze joint (such as taught by Lee).
Pasternak, as modified, does not explicitly disclose ensuring that the brazing operation is such that the fins and the tubes are brazed in a nitrogen atmosphere furnace following a temperature profile of a temperature rise up to 605° C., a soak time of one minute, and cooling to 150° C., after which the brazed heat exchanger is removed from the furnace and air cooled to room temperature such that brazed joints are achieved with complete fillets inside and around each fin collar, filling the gaps between the collars and the tubes. Cottone, however, teaches  ensuring that the brazing operation is such that the fins and the tubes are brazed in a nitrogen atmosphere furnace (col 10, lines 38-41)  following a temperature profile of a temperature rise (col 10, lines 44-57) up to 605° C., a soak time (col 11, lines 15-19) of one minute, and cooling (col ) to 150° C (col 11, lines 25-26), after which the brazed heat exchanger is removed from the furnace and air cooled to room temperature (as it would be removed from the furnace) such that brazed joints are achieved with complete fillets inside and around each fin collar, filling the gaps between the collars and the tubes. It would have been obvious to a person of ordinary skill in the art for Pasternak, as modified, to provide brazing process of Cottone in order to ensure high quality brazing joints. 
Conttone does not explicitly disclose a temperature rise up to 605° C, the soak time being one minute, or cooling to 150° C. However, since Cottone teaches a temperature rise, soak time, and cooling, the exact temperatures and time period are considered a result-effective variables, i.e. variables which achieve recognized results. In this case is the temperature rise and soak allows for melting of the clad and the desired capillary action and the cooling allows for solidification of the clad. It would not have been inventive to determine optimal parameters via routine experimentation and it would have been obvious for Pasternak, as modified, to have a temperature rise up to 605° C, the soak time being one minute, or cooling to 150° C. 


Regarding claims 23-25, the combination of Pasternak, Sunada, Lee, and Cottone discloses all previous claim limitations. Pasternak, as modified, further discloses wherein dimensions of the tube remain the same throughout the process (such as taught by Lee, as there is no discussion of tube expansion).

Regarding claims 26-28, the combination of Pasternak, Sunada, Lee, and Cottone discloses all previous claim limitations. Pasternak, as modified, further discloses wherein the tube can touch the collars of the dogbone- shaped slots during insertion (as there is nothing that would inhibit the two from touching).


Regarding claims 29, the combination of Pasternak, Sunada, Lee, and Cottone discloses all previous claim limitations. Pasternak, as modified, further discloses wherein the tube and the collars of the dogbone-shaped slots approach equivalent diameters (such as taught by Lee, see figure 3), preventing interference after insertion.

10.	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (U.S. Patent No. 3,780,799, previously cited) in view of Cottone et al. (U.S. Patent No. 5,042,574, “Cottone”). 

Regarding claim 30, Pasternak discloses a method of producing a heat exchanger, the method comprising:
bending a tube to a serpentine shape (see fig 1);
producing fins having dog-bone shaped slots (10) therein, the slots fashioned with collars (30);
stacking the fins a top one another forming stacked fins (fig 1);
inserting the serpentine tube into the slots of the stacked fins, forming an assembled heat exchanger (fig 1).
However, Pasternak does not explicitly disclose coating the assembled heat exchanger with a brazing flux;
brazing the assembled heat exchanger in a nitrogen atmosphere brazing furnace; and
cooling the heat exchanger, forming a completed heat exchanger.
Cottone, however, discloses a method for producing a heat exchanger including coating an  assembled heat exchanger with a brazing flux (col 4, lines 5-9);
brazing the assembled heat exchanger in a nitrogen atmosphere brazing furnace (col 10, lines 38-41); and
cooling the heat exchanger (col 11, lines 25-27), forming a completed heat exchanger.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak to provide the brazing steps of Cottone in order to ensure a reliable joint between the fins and tubes. 

Response to Arguments
11.	Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-9) that Takato fails to teach the required brazing steps of the claims as amended. However, Takato is no longer being relied upon in this rejection. Rather, newly cited Lee and Cottone are now being relied upon to teach these limitations. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763